 



Exhibit 10.1
(THERMA-WAVE LOGO) [f26283f2628300.gif]

         
3DATE: 4
  January 8, 2007    
 
       
3TO: 4
       
 
 
 
   
 
       
3FROM: 4
  Boris Lipkin    
 
       
3CC: 4
       
 
 
 
   
 
       
3RE: 4
  Retention Bonus    

As you know, we have just entered into a definitive merger agreement with
KLA-Tencor. There is no guarantee that the acquisition will be approved or
consummated.
Because of your dedication to the company, and your assistance with this
transaction, if you remain an employee of the company until the successful
conclusion of the acquisition (that is, through the closing of the merger
following the tender offer), and to continue to help in that process, then you
will receive a retention bonus of $50,000, less required withholdings, within
one week after the effective time of the merger following the tender offer. This
bonus is being paid as compensation for past services performed and future
services to be performed and has not been calculated based on the number of
securities of the company tendered or to be tendered by you and is not
conditioned upon you tendering such securities in connection with the
acquisition.
This amount will be paid to you whether or not you are offered a position with
KLA-Tencor, whether or not you decide to accept any position that is offered to
you, and regardless of any Change in Control Severance Agreement that you may
have. However, this amount will not be paid if the merger does not close for any
reason. Further, this amount will not be paid if, at any time prior to the
closing of the merger, your employment with the company terminates for any
reason. This letter does not change the at-will nature of your employment. This
memo contains the entire terms and conditions of the retention bonus, and
supersedes all prior or contemporaneous agreements, understandings or
discussions regarding such bonus.
By signing below, you acknowledge that this retention bonus is being paid as
compensation for past services performed and future services to be performed and
has not been calculated based on the number of securities of the company
tendered or to be tendered by you and is not conditioned upon you tendering such
securities in connection with the acquisition. Thank you, in advance, for your
continued support.
Agreed and accepted:

                     
By:
          Date:        
 
 
 
     [Name]          
 
   

44441250 Reliance Way, Fremont CA 94539 4Tel: (510) 668-2200 4Fax:
(510) 656-3863

 